DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
none
Pending:
1-20
Withdrawn:
none
Examined:
1-20
Independent:
1 and 18
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a) and similarly for 112/b, etc.

112 "Means for"

N:N
page:line

112 Other




Double Patenting



Priority
Priority is claimed to as early as 4/20/2018.

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The previous objection to the title is withdrawn, and the title has been updated according to the 12/8/2021 ADS.
The previous objection to the drawings is revised and maintained.
The 112/b rejections are withdrawn, however new rejections are applied.
The previous 103 rejection is withdrawn, and a new 103 rejection is applied.
The previous 101 rejections are withdrawn because, with reference to MPEP 2106, at Step 2A, 
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.


Objection to the drawings
The drawings filed 4/22/2019 are objected to.  The file wrapper contains color drawings under Supplemental Content.  The 12/8/2021 petition for color drawings was dismissed as described in the 1/25/2022 decision.  Color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted.  37 CFR 1.4(c) and the USPTO "Requirements of a Petition" webpage (https://www.uspto.gov/patents-application-process/petitions/01-requirements-petition) provide further information on filing a petition.  


Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-15 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

Claim
Recitation
Comment
2
the set of characteristics comprises at least one of a standard deviation of monocyte volume or white blood cell count
It is unclear whether what is required is "one of (i) a standard deviation of monocyte volume or (ii) white blood cell count" versus "one of a standard deviation of (i) monocyte volume or (ii) white blood cell count."  That is, it is unclear whether the recited "standard deviation of" applies only to "monocyte volume" or to both that and "white blood cell count."  The single article "a" appears to suggest the latter, and this is the assumed interpretation.  This rejection may be overcome by clarifying one or the other interpretation.
4, 7
...
comparing the values of the second set of characteristics with a set of cutoff values, and
based on the comparison, generating the instruction to analyze the blood sample for sepsis, the instruction including a command to analyze the values of the first set of characteristics to produce the representation of the suspicion of sepsis
Claim 4 is not interpretable and is indefinite at least due to an inoperative circularity in its recited logic.  The circularity arises in that the "measuring" of claim 1, including the instantiation of the "first set," are required to occur "based on an instruction," however that instruction, in claim 4, is generated "based on" a "comparison" involving "values of a second set of characteristics" which second set must be "different from the first set."  It appears that the order of measuring is required to occur as measuring "second set" and then measuring "first set," but the determination of the characteristics to be measured for the "second set" is based on, "being different from," the first set, which characteristics of the first set have not yet been determined.  The relationships are unclear between the steps and elements of claim 4 and those of claim 1. 

Claim 7 is rejected similarly.
5
visualization...
of values for the set of characteristics for the non-septic condition
The recited "the set of characteristics for the non-septic condition" lacks clear antecedent at least because there is no preceding recitation of "a" set of characteristics for the non-septic condition.




Claim interpretations
The following claim interpretations apply to all instances of the following terms throughout all claims:

Claim
Recitation
Comment
1
wherein the visual interface illustrates a non-septic condition separately from the representation of the suspicion of sepsis
In a BRI, the recited "separately" reads on any degree of separateness, including any means of distinguishing septic from non-septic, for example whether via distinguishing labels in the same window or same graphic, different display windows, at different times, etc.  The recited "separately" effectively reads on "the visual interface illustrates a non-septic condition" and any distinguishable "representation of the suspicion of sepsis."  It is noted that the specification does not disclose the term "separately" but does disclose "The representation may include a visualization of the values of the set of characteristics for the blood sample and of values for the set of characteristics for a non-septic condition. For example, the visualization may be a graph of values of the set of characteristics for sepsis compared to values of the set of characteristics for non-septic conditions..." ([63]).



Claim rejections - 35 USC 103
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 1-3, 5, 9-11, 13, 15-16 and 18-19 (none of 4, 6-8, 12-13, 17 and 20
Claims 1-3, 5, 9-11, 13, 15-16 and 18-19 are rejected under 35 USC 103 as unpatentable over Chaves (as cited on the attached "Notice of References Cited" form 892) as evidence by Coulter (as cited on the attached "Notice of References Cited" form 892) in view of Coli (US6018713 as cited on the attached "Notice of References Cited" form 892).
Claim 1 recites light-based analysis of a blood sample and display of a suspicion of sepsis.
Chaves teaches diagnosis of sepsis using a Coulter LH 750 hematology analyzer including, among other components, a laser beam to measure light scatter (abstract, §"MATERIALS AND METHODS;" and entire document). 
The recited receiving a blood sample reads on Chaves' "peripheral blood samples" (§"MATERIALS AND METHODS," "Patient Selection;" and entire document).
The recited instruction to analyze a blood sample for sepsis and measuring values of a set of characteristics in the blood sample read on Chaves' "The correct and timely diagnosis of severe acute infectious processes, such as septicemia, is critical for proper patient management. Laboratory tests most often ordered in this scenario are blood culture, complete blood cell count with differential, and manual differential count. For many years, WBC count, percentage of neutrophils or absolute neutrophil count, increased banded neutrophils, and immature-total neutrophil ratio have been used to predict acute infection" (§"COMMENT;" and entire document); "...we investigated the value of the neutrophil volume SD (the NDW), generated by VCS technology of the Coulter LH 750 hematology analyzer, as an additional predictor of acute infection" (p. 380, 1st col., 2nd para.; and entire document) and "...the NDW prima facie obvious to PHOSITA (see MPEP 2144.04.III). 
The recited passing and illuminating cells and detecting illumination read on Chaves' "VCS technology of the Coulter LH 750 hematology analyzer" (p. 380, 1st col., 2nd para.; and entire document; and entire document) as evidenced by Coulter's "VCS... An acronym for Volume, Conductivity and Scatter...," in particular the light-based "Scatter" modality (1st page, 1st para.; and entire document).
The recited set of characteristics is determined prior to measuring the values reads on Chaves' teaching of characteristics relevant to diagnosis of sepsis as described regarding the "instruction" limitation above.  The blood sample characteristics of Chaves are planned and known prior to the measuring of Chaves.
The recited graphic representation of a suspicion of sepsis based on the values of the set of characteristics illustrating a non-septic condition separately from a suspicion of sepsis reads on Chaves' bar chart depicting "NDW" of patients with "acute infection" versus "Controls" (p. 379, 2nd col.; and entire document).
To the extent that the limitations within claim 1 are taught individually but are not explicitly taught with the recited relationships and sequencing among limitations -- as examples, separately teaching the physical analysis modalities of Chaves, separately teaching the candidate characteristics of a blood sample relevant to diagnosis of sepsis, etc. -- then in the absence of a secondary consideration to the contrary, it would have been prima facie obvious to PHOSITA to try the recited combination of limitations as those limitations are taught individually as described above.  Trying the recited combinations would have been examples of combining prior art elements, elements taught within the same reference, according to known methods to yield predictable results and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
While Chaves does teach the graphic output described above, Chaves does not explicitly teach a taught by Coli as a "DIS REPORTER" of "DIS CUMULATIVE TEST RESULTS" (FIG. 18; p. 8:54-55; also FIG. 20; and entire document), displaying both "ref. range" non-septic values and actual, potentially sepsis-indicating values, and as "...the user interface of the test ordering and results reporting system" (8:56-59; FIG. 19a-b; also 8:23-26; FIG. 4; 10:53-61; 18:58-19:53; and entire document).  Also, Coli teaches "The System receives a Selection of the desired tests, and also a diagnosis code associated with the test" (3:43-46) and "When the test Selection is complete and accurate, the doctor may activate a hyperlink to proceed to a further Screen (not shown) for laboratory and diagnosis selection" (19:64-67).

In claim 2, the recited wherein the set of characteristics comprises at least one of a standard deviation of monocyte volume or white blood cell count reads on Chaves' "Total white blood cell count" (§"Design;" and entire document) and "also the SD of each of these parameters" (p. 378, 1st col., penultimate sentence; and entire document).

In claim 3, the recited receiving an input from a medical practitioner to analyze the blood sample for sepsis for the individual reads on Chaves' "...ordered tests for the diagnosis of acute infection..." (p. 378, 1st col., 1st para. of main text; also p. 379, §"COMMENT," 1st para.; and entire document).  Again, automating an activity, already known to be performed without automation, such as ordering an analysis appropriate to diagnosis of sepsis and executing that analysis, would have been prima facie obvious to PHOSITA (see MPEP 2144.04.III).

In claim 5, the recited visualization of the values of the characteristics and of values for the non-septic condition reads on Chaves' bar chart depicting "NDW" of patients with "acute infection" versus "Controls" (p. 379, 2nd col.; and entire document).  Additionally, Coli teaches a "DIS REPORTER" of "DIS CUMULATIVE TEST RESULTS" (FIG. 18; p. 8:54-55; also FIG. 20; and entire document), displaying both "ref. range" non-septic values and actual, potentially sepsis-indicating values, and as 

In claim 9, the recited multiple blood samples, analyses and displaying over time (i.e. longitudinal data) read on Chaves' longitudinal data as indicated by the displayed dates in FIG. 18 (FIG. 18; p. 8:54-55; also FIG. 20; and entire document).  Also, repetition of previously recited steps, such the multiple blood samples, analyses and displaying over time, would have been prima facie obvious (MPEP 2143 E., Example 9 pertains).  The art is applied to claims 10 and 13 similarly, a BRI of each claim reading on the art as described for claim 9 with the same prima facie obviousness regarding repetition.

In claim 11, the recited obtaining a blood sample from an individual reads on Chaves' "...samples were drawn..." (§"MATERIALS AND METHODS," "Patient Selection;" and entire document).

Regarding claim 15, the recited types of cells in the blood sample read on Chaves "cell types" (p. 378, 1st col., 1st para. of main text; and entire document).  Also, repetition of previously recited steps, such analysis of the multiple cell types, would have been prima facie obvious (MPEP 2143 E., Example 9 pertains).

In claim 16, the recited overlaying reads on Chaves' overlaying of the "Patient" and "Controls" data types onto the same bar chart (p. 379, 2nd col.; and entire document; and entire document).

claims 18-19 read on the art as cited in the rejection of method claims 1 and 16.  The hardware elements of claim 18 read on the hardware elements of the steps of claim 1 as the cited art was applied to those steps and in particular the Coulter device of Chaves taught by Chaves as "VCS technology of the Coulter LH 750 hematology analyzer" (p. 380, 1st col., 2nd para.; and entire document; and entire document) as evidenced by Coulter's "VCS... An acronym for Volume, Conductivity and Scatter...," in particular the light-based "Scatter" modality (1st page, 1st para.; and entire document).

Combining Chaves and Coli
In the absence of a secondary consideration to the contrary, it would have been prima facie obvious for PHOSITA to modify the clinical diagnostic teaching of Chaves using the related teaching of Coli.  As motivation to combine, an advantage taught by Coli of modifying methods such as those of Chaves would have been the teaching of Coli that "Test results are displayed on screen with visual aids for identifying values outside a normal range, such as color coding of the text or background and the use of different fonts" an "a consistent and clinically sensible interface for the physician when ordering tests and reviewing the results of those tests" (4:15-18; 13:51-53; and entire document).  Thus, PHOSITA would have been motivated to modify Chaves using the above techniques of Coli in order to achieve the above advantage.  One would have had a reasonable expectation of success in doing so because Chaves and Coli are generally drawn to related teaching, and PHOSITA would have understood how to and would have been motivated to apply the teaching of Coli to the related teaching of Chaves. 


Claims 6, 8, 12 and 14
Claim 6, 8, 12 and 14 are rejected under 35 USC 103 as unpatentable over Chaves as evidence by Coulter in view of Coli as applied to claims 1-3, 5, 9-11, 13, 15-16 and 18-19 above, and further in view of Nachimuthu (as cited on the 7/9/2021 form 892).

claim 6, the recited comparison of likelihoods of sepsis vs. non-sepsis is taught by Nachimuthu as the output of "Dynamic Bayesian Networks, a temporal probabilistic technique to model a system whose state changes over time" (§"Abstract;" and entire document), the outputs including a positive predictive value (PPV) and a negative predictive value (NPV).  While sepsis "is a binary variable in [the] model" of Nachimuthu (§"RESULTS;" and entire document), the output nonetheless includes probabilistic modeling of likelihood as to sepsis vs. non-sepsis, and the recited limitation reads on this modeling and output of Nachimuthu.

In claim 8, the recited index of likelihood of sepsis reads on Nachimuthu's modeling and outputs as described in the above rejection of claim 6, a BRI of "index" reading on at least any calculated value.

In claim 12, the recited likelihood and treatment read on Nachimuthu's modeling and outputs as described in the above rejection of claim 6, a BRI of "index" reading on at least any calculated value, and treatment as "Early diagnosis of sepsis is essential for successful treatment" (§"INTRODUCTION," 2nd para.; and entire document) and "methods can help to provide treatment" (§"CONCLUSIONS AND FURTHER RESEARCH," 3rd para.; and entire document).

Regarding claim 14, the recited transforming to a 0-1 range reads on normalization as taught by Nachimuthu (§"Data Aggregation;" and entire document).

Combining Chaves, Coli and Nachimuthu
Previously cited references are combined as described above.
In the absence of a secondary consideration to the contrary, it would have been prima facie obvious for PHOSITA to modify the clinical diagnostic teaching of Chaves using the related teaching of Nachimuthu.  As motivation to combine, an advantage taught by Nachimuthu of modifying methods 


Subject matter clear of the prior art
Subject to resolution of the above 112 rejections, claims 17 and 20 are clear of the prior art.  Close art, for example the art cited in the above art rejections, does not teach the recited "disorder" as control or reference values.

Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.

Examiner Comment
If filing after final, Applicant is encouraged to consider filing via the AFCP pilot program (78 Fed. Reg. 29117; https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20).

Conclusion
No claim is allowed.  Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) is available at 866-217-9197 (toll-free), and a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631